Citation Nr: 0527236	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in July 2003, which granted the claim and 
assigned an initial evaluation of 10 percent, effective 
February 6, 2003.

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  Further, the Board has received additional evidence 
in the time since the RO resubmitted the case to the Board.  
By facsimile received in August 2005, the veteran waived 
initial consideration by the agency of original jurisdiction.

In a March 2005 statement, the veteran's representative 
raised the issue of entitlement to an earlier effective date 
for the award of service connection for PTSD.  As this issue 
has not been addressed by the RO, it is REFERRED for 
appropriate action.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's PTSD was manifest by depressed mood, irritability, 
and nightmares since the inception of his claim in February 
2003, with Global Assessment of Functioning (GAF) scores 
ranging from 60 to 65.  

3.  Currently, the veteran's PTSD is manifest by mild 
symptoms, with good response to medication, and a GAF score 
ranging from 65 to 70.





CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 30 percent for 
PTSD from February 6, 2003, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a current evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

In this case, the veteran first raised his claim of 
entitlement to an increased initial evaluation by his July 
2003 Notice of Disagreement, which was clearly after the July 
2003 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO sent notice to the veteran by correspondence 
dated in February 2003, which addressed the requirements to 
establish service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any additional evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 2003 Statement of the 
Case (SOC), and the March 2005 Supplemental Statement of the 
Case (SSOC).  These documents served notice to the veteran of 
the law and governing regulations regarding this case, 
including the criteria for establishing an increased rating 
for PTSD, as well as the reasons for the determinations made 
with respect to his claim.  In pertinent part, the SOC and 
SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Thus, the duty to notify 
has been satisfied.

Under the facts of this case, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant in the Board's 
consideration of the claim on the merits.  See Mayfield, 
supra; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, records of treatment with 
the VA, and VA examination reports.  When filling out his 
substantive appeal (VA Form 9), the veteran waived his right 
to a hearing before the Board.  Thus, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

The veteran filed his reopened claim for service connection 
for PTSD in February 2003.  Service connection was ultimately 
granted, with a 10 percent rating assigned effective February 
6, 2003.  The RO subsequently increased the evaluation to 30 
percent effective June 3, 2003, the date of a VA examination 
report.  

In April 2003, the veteran reported to a VA medical center 
for outpatient treatment to address "nightmares."  Here, he 
indicated no prior psychiatric treatment.  Upon mental status 
examination, the veteran described nightmares involving 
visualizations of himself without limbs or dead on a 
stretcher.  He said these nightmares had lasted for about 
nine months prior to his visit.  The examiner noted markedly 
diminished sleep and described bags under the veteran's eyes.  
The veteran was reported to be on the verge of tears 
throughout the interview.  The veteran did not watch coverage 
of the war and did not display obsessive-compulsive or panic 
disorder symptoms.  He was not considered isolated or 
avoidant by his examiner.  In addition, the veteran reported 
attending church regularly.  Suicidal or homicidal ideation 
was denied.  A provisional PTSD assessment was rendered.  The 
examiner assigned a GAF score of 65.

VA outpatient records from May 2003 indicate nightmares which 
are chronic in nature and involve smelling burnt flesh and 
old blood.  He presented to treatment alert, oriented and 
casually groomed.  His mood was considered depressed, and he 
had a blunted affect with fleeting eye contact.  The veteran 
conversed normally with the examiner.  The examiner, however, 
considered the veteran isolative and avoidant.  His thought 
processes were said to be organized without hallucinations or 
delusions.  He said that he was not using alcohol at that 
time and he agreed with a referral to a sleep disorder 
clinic, in part due to sleep apnea.  Suicidal and homicidal 
ideation were denied.  The examiner, who was a nurse 
practitioner, assigned a provisional diagnosis of PTSD.  A 
GAF score of 60 was noted.

The examiner then addressed current developments in the 
veteran's condition.  He noted the veteran's reports of "on 
and off" nightmares since his Vietnam service.  Notably, the 
veteran stated that he began having nightmares three or four 
times per week, since April 2003.  Nightmares, again, related 
to visions of himself being dismembered.  Upon further 
discussion, the veteran indicated an employment history with 
the VA and with state correctional facilities.  He was 
married at the time of his examination, with a daughter and 
two stepdaughters.

At the veteran's June 2003 psychiatric examination, he 
reported that he was in a triage unit in the Republic of 
Vietnam.  After a thorough discussion of the claims file, the 
examiner noted the veteran's recent history of three to four 
nightmares per week.  The subject of these dreams generally 
focused on dismemberment and harm to the veteran's person.  
The nightmares sometimes caused him to awaken, disrupting 
sleep for a half an hour to an hour.  The veteran then 
reported problems with increased thoughts about the war 
during the day, some of this due to coverage of the Iraq war 
on television.  He reported that this has caused symptoms 
including tearfulness, detachment, impatience, and 
irritability.  The veteran reported involvement with church 
and a marriage of approximately 33 years.  A stable 
employment history, including work at a VA hospital, was also 
noted.

Mental status examination revealed that the veteran was alert 
and oriented.  He was in good contact with routine aspects of 
reality and did not display evidence of psychosis to his 
examiner.  Speech and conversation were considered normal.  
He was pleasant, cordial, and personable.  The veteran did 
not appear in acute distress, but did "choke up" as he 
discussed his history and his current symptoms.  The veteran 
expressed concern over increased irritability, feeling 
withdrawn, and being unsupportive of the residents at the 
half-way house where he works.  The examiner then noted that 
the veteran's memory and intellect were intact.  His affect 
was responsive and well modulated.  The examiner saw no 
impediments to the veteran's insight or judgment.  Based on 
this information, the examiner gave a diagnostic impression 
of PTSD, moderate in intensity during the worst phases.  A 
GAF score of 65 was noted.  The examiner noted that the 
veteran has remained consistently employed since he left 
Vietnam.  He concluded that the veteran's PTSD does not 
appear to have extensively interfered with his ability to 
work or relate to his family.  Other potential sources of the 
veteran's recent stress, including legal trouble, were 
referenced as well.

In a July 2003 Notice of Disagreement (NOD), the veteran's 
representative requested a higher rating, noting that the 
veteran takes medication.  The veteran's August 2003 VA Form 
9 contained an attachment which echoed the reference to 
medications.  In addition, the VA Form 9 attachment cited a 
litany of symptoms including the contention that the veteran 
is "unsupportive of the residents in the halfway house where 
he works" and other symptoms addressed in prior VA treatment 
records.

Progress notes from May 2003 through August 2004 address 
continuing treatment for PTSD.  Records from July 2003 refer 
to a loss in libido, attributable to anhedonia.  The veteran 
also refers to a "passive death wish" at this time, but the 
examiner noted he had no active suicide plans.  Subsequent 
records refer to increases in nightmares, which are usually 
associated by the veteran to an ongoing problem in his life 
such as his wife's medical condition.

In addition, these records contain reference to a period of 
difficulty with a coworker, but that incident was resolved 
with no employment action against the veteran.  Records from 
this period also mention positive results from medication, 
which were keeping him calm and enabling sleep.  However, 
another progress note refers to difficulty sleeping and 
disturbing daydreams, perceived following observation of a 
war related television show.  The veteran's medications were 
increased at this time.

A VA examination in September of 2004 contains much of the 
exact same language as the veteran's June 2003 examination.  
In addition to that information, the veteran was noted to be 
responding well to medication, with a pleasant disposition.  
His mood was euthymic, and his affect was bright, well 
modulated and broad based.  His speech and conversation were 
normal.  Memory and intellect were intact, and there was no 
impairment in insight or judgement.  The examiner noted the 
overall clinical impression was of PTSD was said to be 
"quite mild" in intensity at this time.  A GAF score of 65 
to 70 was noted.

The claims file also contains a letter from a VA therapist, 
verifying VA readjustment counseling from February 2003 to 
present.  A diagnostic impression of PTSD was written.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  Occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, regulations state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2004).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2004).

Because the veteran has appealed the initial evaluation, 
staged ratings are considered.  Fenderson, Supra.  The first 
period for the Board to consider is from February 6, 2003, 
the date the veteran filed his claim, through his initial VA 
examination in June 6, 2003.  For this period, the evidence 
reveals complaints of depressed mood, irritability, and 
nightmares that sometimes disturb sleep.  Treatment reports 
in April and May 2003 note GAF scores of 65 and 60, 
respectively.  

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.   While the Schedule does 
indicate that the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), it does not assign disability percentages 
based solely on GAF scores.  See 38 C.F.R. § 4.130 (2003).  
Thus, GAF scores do not automatically equate to any 
particular percentage in the Schedule; rather, they are but 
one factor to be considered in conjunction with all of the 
other evidence.

Upon consideration of the evidence, the Board finds that the 
symptomatology noted in the treatment records prior to June 
2003 more closely approximate the criteria for an evaluation 
of 30 percent, and are sufficiently contemporaneous in time 
as to relate back to the February 2003 date of claim.  
Therefore, the Board finds that a rating of 30 percent is 
warranted from February 6, 2003.  

The evidence does not establish that an evaluation in excess 
of 30 percent is warranted for any point in time during the 
course of the appeal.  Specifically, the evidence fails to 
establish more than moderate symptomatology, and currently 
indicates only mild symptomatology.  The VA examinations and 
treatment records do not reveal any thought, speech, or 
concentration disturbances.  His memory is intact, he has no 
impaired judgement, and there is no evidence of disturbance 
of motivation or mood.  The veteran has maintained a 
marriage, regular employment, and participation at church.  
There evidence does not reveal difficulty maintaining 
effective work and social relationships beyond the occasional 
decrease in work efficiency as contemplated by the 30 percent 
evaluation.  The veteran expressed no suicidal ideation at 
this time.  There is no evidence of hallucinations or 
depression affecting his ability to function.  In addition, 
there is no mention of panic attacks and his affect is 
normal.  Finally, GAF scores during the course of the appeal 
ranged from 60 to 70, which indicate mild to moderate 
symptomatology. 

While the veteran has expressed some willingness to die, he 
has no active plans for suicide.  Difficulty with a coworker 
produced no adverse employment consequences.  While the 
veteran's medications were increased to address daydreams of 
war, the evidence suggests that the veteran's symptoms were 
helped by these medications.  This fact was noted in his 
September 2004 examination, where the veteran's PTSD was 
considered by his examiner to be "mild" in intensity at 
that time.  Based on this evidence, the record suggests that 
ongoing medication and therapy are producing positive 
results.  

In summary, the Board finds that the veteran is entitled to a 
rating of 30 percent from February 2003, but that an 
evaluation in excess of 30 percent is not warranted at any 
point in time during the course of the appeal.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to an evaluation of 30 percent for PTSD is 
warranted from February 6, 2003.

Entitlement to a current evaluation in excess of 30 percent 
is denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


